DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1-3 and 5 in the response filed on 9 September, 2021 are acknowledged. 
Claims 1-11 remain pending in the application. 
Claims 1-11 are examined.
Claim Objections
In regards to claim 9, the claim reads “of claim 6”, where it is clear that the applicant instead intended to write “of claim 8”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claims 1-3 and 5 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 6, the claim reads “the defining of the overlap between the field of view” [lines 1-2]. There is insufficient antecedent basis for this limitation in the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by McKenna et al. (USPN 5,547,455). 
In regards to Claim 1, McKenna discloses a medical imaging device, comprising: 
a cylindrical shaped tube [170, Figs.8-9] and at least three cameras [55Q-U, Figs.8-9, col.17 ll.65-col.18 ll.23], wherein at least two of the at least three cameras have an overlapping field of view [FOV 65 overlapping, Fig.8, col.18 ll.1-23]; and wherein a position of at least one of the at least three cameras is static and non-movable relative [Figs.8-10, col.18 ll.1-23; no means is provided for moving the cameras or allowing them to be moved relative to the longitudinal axis, and the device relies on the given orientation of the cameras for image processing] to a longitudinal axis of the tube, so as to maintain a predefined field of view during use.
In regards to Claim 2, McKenna discloses the medical imaging device of claim 1, wherein the overlapping field of view can be viewed by a first camera [55R, Figs.8-9] 
In regards to Claim 4, McKenna discloses the medical imaging device of claim 1, wherein an area defined by the field of view of one of the at least three cameras is configured to be changed by changing the distance of the objects captured by the camera [“an area defined by the field of view” as set forth here, means that there is some unknown relationship between the area and the field of view. However, taking this more narrowly than set forth, that the area defined is the area of an object viewed in the field of view, this could be changed by changing the distance to the object.].
In regards to Claim 5, McKenna discloses the medical imaging device of claim 1, wherein the device comprise a mechanism [170, Fig.8. “mechanism”, as set forth here, is interpreted under 112 (f). See the office action of 6/17/2021. A mechanism configured to rotate one of the cameras to provide a boundary of the field of view, and fix the camera in a desired static position prior to use, could be considered to include the cylindrical shaft of the endoscope (for example 215, Fig.2) as this rotation could include rotation of the endoscope itself by the operator, before stopping the endoscope. The applicant should claim a mechanism causing the rotation of the camera relative to some other part of the endoscope.] configured to rotate at least one of the at least three cameras thereby enabling positioning the camera in a configuration providing desired boundaries of the field of view of the camera and wherein the mechanism is configured to fix the position of the camera in the a desired static position prior to use.
In regards to Claim 6, McKenna discloses the medical imaging device of claim 5, wherein the defining of the overlap between the field of view comprises defining an angle at which each camera views the overlap, and/or defining a width of the angle at which the overlap is viewed [this is a mental step that could be taken by the operator].
In regards to Claim 7, McKenna discloses the medical imaging device of claim 1, wherein the medical imaging device is configured to transmit images of objects captured by the at least three cameras to a remote screen and/or processor [130, 85, 145, col.17 ll.60-62].
In regards to Claim 8, McKenna discloses the medical imaging device of claim 7, wherein the remote processor is configured to determine or receive input pertaining to a closest point of the overlapping field of view captured by the at least two cameras [Fig.10d; the closest point of the overlap would be shown. Further, the applicant has not positively claimed the remote processor; as such, such a processor could be used].
In regards to Claim 9, McKenna discloses the medical imaging device of claim 8, wherein the processor is further configured to determine or receive input pertaining to a distance from the closest point to a distal end of the cylindrically shaped tube [The applicant has not positively claimed the remote processor; as such, such a processor could be used].
In regards to Claim 10, McKenna discloses the medical imaging device of claim 1, wherein the at least three cameras comprise a front camera and a lateral camera [Fig.8].
In regards to Claim 11, McKenna discloses the medical imaging device of claim 10, wherein the at least three cameras comprise a front camera unit and two lateral 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over McKenna et al. (USPN 5,547,455). 
In regards to Claim 3, McKenna discloses medical imaging device of claim 2, however does not positively disclose wherein the first angle is 8 degrees and the second angle is 24 degrees.
  	It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the imaging device as taught by McKenna with the specific angles, because Applicant has not disclosed that these angles provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the overlap angles as taught by McKenna, because it provides stereoscopic imaging [col.18 ll.20-23] and since it appears to be an arbitrary design consideration which fails to patentably distinguish over McKenna.
Therefore, it would have been an obvious matter of design choice to modify McKenna to obtain the invention as specified in the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to 
Levy (US PGPUB 2017/0325669)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795